Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 6/28/2022. Claims 13-25 are pending. Claims 13-22 were amended. Claim 25 was added. 
The previous rejection to claims 13-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of the amendments clarifying the claim language.

Response to Arguments
Applicant's arguments filed 6/28/2022 have been fully considered but are moot in view of new grounds of rejection. The claims are currently rejected over Wolf et al. US 6,198,275 (Wolf) in view of Murokita et al. US 2008/0117992 (Murokita).

Claim Objections
Claim 20 is objected to because of the following informalities:  
Regarding claim 20, please amend the claim to recite “the at  least one exciter unit”.  
Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: Para. [0047] of the corresponding Pg. Pub. should be corrected as follows: “A curve passing through the desired position measured values 31.0, 32.0 shows an ideal curve of the position measured values corresponding to an indication of the actual rotational angle positions.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 14, 17-23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al. US 6,198,275 (Wolf) in view of Murokita et al. US 2008/0117992 (Murokita).

Claim 13, Wolf teaches a method for calibrating a rotary encoder for capturing a rotational angle position of a machine shaft (an automatic calibration for a displacement type sensor 20; see col. 11, line 47 – col. 22, line 55), 
wherein the rotary encoder comprises: 
at least one exciter unit connected to the machine shaft in a rotationally fixed manner (magnet 42 is connected to shaft 26; see Figs. 1-3; see col. 4, lines 18-48); and 
a stationary sensor unit which is configured to functionally interact with the exciter unit (sensing element 43 is mounted stationary relative to the housing and detects signals from the magnet; see Figs. 1-6; col. 5, lines 9-24), 
the method comprising: 
heating or cooling at least the stationary sensor unit to a calibration sensor temperature which is higher or lower than an initial sensor temperature (the sensor is disposed in a chamber in which the temperature is set to a predetermined value for all of the calibration points which would imply a temperature higher than an initial sensor temperature; see col. 17, lines 43-46);
capturing a rotational angle position value at a first predefined rotational angle position at the calibration sensor temperature (the test equipment positions the censors at various predetermined calibration points and determines the sensor output value at each points at a predetermined temperature and compared with ideal values; see col. 18, lines 17-43); 
determining a deviation between the rotational angle position value and a target rotational angle position value (a deviation between the actual values and the deviation values is used to develop compensation values; see col. 18, lines 17-43); and 
correcting an output signal of the rotary encoder via the deviation (the system provides for thermal compensation determined at a particular temperature; see col. 21, line 66 – col. 22, line 56).
Wolf fails to teach initiating a rotating of the machine shaft so as to perform a rotational movement at a predefined rotational speed. 
Murokita teaches initiating a rotating of the machine shaft so as to perform a rotational movement at a predefined rotational speed (error correcting for an encoder is performed by moving the object with a constant velocity; see [0006], [0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of initiating a rotating of the machine shaft so as to perform a rotational movement at a predefined rotational speed as taught in Murokita into Wolf in order to gain the advantage of performing an error data calculation and storage with the objects moved at a constant velocity wherein sampling the distance in the one cycle at equal intervals, the movement distance can be calculated in each sampling process and the detection error data calculator can calculate the position error from ideal position data which is obtained by the calculation and position data.

Regarding claim 14, Wolf further teaches wherein, after the heating or cooling of the stationary sensor unit to the calibration sensor temperature (Wolf teaches the use of an oven to heat the sample in the rejection of claim 13 above), the method further comprises:
capturing, during one revolution of the machine shaft, in addition to capturing the rotational angle position value at the first predefined rotational angle position, capturing a further rotational angle position value at a second predefined rotational angle position, each at the calibration sensor temperature (while Murokita teaches measuring data position using a constant velocity of rotation, Wolf teaches cycling the sensor through multiple calibration angles at the calibration temperature of 25 degrees C; see col. 18, line 17-43), 
determining a further deviation between the further rotational angle position value and a further target rotational angle position value (deviation between the additional rotation angle position and target values is performed; see Fig. 24; see col. 18, line 17-43), and 
correcting the output signal of the rotary encoder via the further deviations (the deviations are used to develop compensation values; see col. 18, line 17-43).

Regarding claim 17, Wolf further teaches wherein,
the rotary encoder further comprises a storage module (EEPROM is a storage module; see col. 11, lines 53-57), and
the method further comprises:
determining at least one of the target rotational angle position value and the further target rotational position value with a reference value encoder or with an incremented time value which corresponds to a predefined time span of the rotational movement from the first predefined rotational angle position to the second predefined rotational angle position; and 
storing the at least one of the target rotational angle position value and the further target rotational angle position value in the storage module (the tests are performed with an absolute position encoder 408 and the data including the target angles and measured values are stored in the EEPROM; see Fig. 23; see col. 11, line 47 – col. 12, line 2; see col. 17, lines 14 – col. 18, line 43).

Regarding claim 18, Wolf further teaches further teaches wherein, the rotary encoder further comprises a storage module, and the method further comprises:
storing at least one of, 
the rotational angle position value, 
the further rotational angle position value, 
the at least one expected rotational angle position value, 
the target rotational angle position value, 
the deviation,
the further deviation, and 
the at least one expected deviation,
in the storage module (the tests are performed with an absolute position encoder 408 and the data including the target angles and measured values are stored in the EEPROM; see Fig. 23; see col. 11, line 47 – col. 12, line 2; see col. 17, lines 14 – col. 18, line 43).

Regarding claim 19, Wolf teaches further comprising: continually capturing a sensor temperature when operating the rotary encoder (the temperature compensation is performed by monitor the temperature using a temperature sensor in the form of a thermistor and using the temperature measurement to determine a deviation for compensation which would require continuously monitoring the temperature; see col. 21, line 66- col. 22, line 28).

Regarding claim 20, Wolf teaches a rotary encoder for determining a corrected rotational angle position of a machine shaft pursuant to the method as recited in claim 13 (see rejection of claim 13), the rotary encoder comprising: 
the at least one exciter unit which is connected to the machine shaft in a rotationally fixed manner (magnet 42 is connected to shaft 26; see Figs. 1-3; see col. 4, lines 18-48); 
the stationary sensor unit which is configured to functionally interact with the at least one exciter unit (sensing element 43 is mounted stationary relative to the housing and detects signals from the magnet; see Figs. 1-6; col. 5, lines 9-24); and 
a temperature sensor (a temperature sensor is provided in the form of a thermistor; see col. 12, lines 53-55),
wherein the rotary encoder is configured to perform a temperature-dependent calibration pursuant to the method as recited in claim 13 so as to determine a rotational angle position corrected by the deviation (the deviation between the actual values and the stored compensation values are used to generate compensated output values; see col. 11, line 47 – col. 12, line 2; col. 13, lines 1-12).

Regarding claim 21, Wolf further teaches further comprising: a storage module which is configured to store at least one of a rotational angle position value and the deviation (the tests are performed with an absolute position encoder 408 and the data including the target angles and measured values are stored in the EEPROM; see Fig. 23; see col. 11, line 47 – col. 12, line 2; see col. 17, lines 14 – col. 18, line 43).

Regarding claim 22, Wolf further teaches further comprising: a calculation module which is configured to calculate at least one of, a rotational angle position value, and a deviation between the rotational angle position value and the target rotational angle position value, at at least one predefined sensor temperature (a microcontroller compares sensed output signals with compensation values stored in a memory 306 and the deviations between the actual values and the stored compensation values are used by the microcontroller to generate the compensated output values; see col. 12, line 39 – col. 13, line 12; col. 18, line 3-43).

Regarding claim 23, Wolf further teaches further comprising: a heating and/or cooling device which is configured to actively heat or to actively cool at least an area of the rotary encoder (a chamber 416 may be an oven in which the temperature is set to a predetermined value; see col. 17, lines 43-46).

Regarding claim 25, Wolf further teaches wherein the sensor temperature is at least one of the initial sensor temperature, the calibration sensor temperature, and a second calibration sensor temperature (temperature compensation is performed by monitor the temperature using a temperature sensor in the form of a thermistor and using the temperature measurement to determine a deviation for compensation which would require continuously monitoring the temperature which would reasonably include the initial temperature or calibration temperature; see col. 21, line 66- col. 22, line 28).

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al. US 6,198,275 (Wolf) in view of Murokita et al. US 2008/0117992 (Murokita), and in further view of Bonato et al. US 2010/0312514 (Bonato).

Regarding claims 15, Wolf teaches further comprising: calculating at least one expected rotational angle position value which is expected to be captured at at least one of the first predefined rotational angle position and at the second predefined rotational angle position; determining at least one expected deviation between the at least one expected rotational angle position value and at least one of the target rotational angle position value and the further target rotational angle position value, respectively; and correcting the output signal of the rotary encoder via the at least one expected deviation (The claims is the same as taught in claims 13 and 14 above but at a second temperature. See the rejection of claims 13 and 14 above.).
Wolf fails to teach calculating at least one expected rotational angle position value which is expected to be captured at at least one of the first predefined rotational angle position and at the second predefined rotational angle position at a second calibration sensor temperature.
Bonato teaches calculating at least one expected rotational angle position value which is expected to be captured at at least one of the first predefined rotational angle position and at the second predefined rotational angle position at a second calibration sensor temperature (Wolf teaches the steps of measuring at a first predefined angle and second predefined angle in claims 13 and 14 above, and Bonato teaches wherein the temperature drift is compensated using measurements at least two or more temperatures for two or more angles; see [0005], [0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of calculating at least one expected rotational angle position value which is expected to be captured at at least one of the first predefined rotational angle position and at the second predefined rotational angle position at a second calibration sensor temperature as taught in Bonato into Wolf in order to gain the advantage of compensating for temperature drift with temperature calibrations performed at multiple temperatures. While Wolf calculates a deviation at 25 degrees Celsius and assumes a constant temperature drift of -3% at 150 degrees C and +1% at -40 degrees C. One of ordinary skill in the art would appreciate that temperature calibrations at additional temperatures of -40 and 150 degrees C would further increase the accuracy of the temperature correction without providing any new or unexpected results.

Regarding claim 16, Wolf teaches capturing at least one initial rotational angle position value at at least one of the first predefined rotational angle position and the second predefined rotational angle position, wherein, at least one of the target rotational angle position value and the further target rotational angle position value is defined as the at least one initial rotational angle position value (The claims is the same as taught in claims 13-15 above but at an initial temperature. See the rejection of claims 13-15 above.).
Wolf fails to teach prior to the heating or cooling of the stationary sensor unit to the calibration sensor temperature, capturing at least one initial rotational angle position value at at least one of the first predefined rotational angle position and the second predefined rotational angle position at the initial sensor temperature.
Bonato teaches teach prior to the heating or cooling of the stationary sensor unit to the calibration sensor temperature, capturing at least one initial rotational angle position value at at least one of the first predefined rotational angle position and the second predefined rotational angle position at the initial sensor temperature (Wolf teaches the steps of measuring at a first predefined angle and second predefined angle in claims 13 and 14 above, and Bonato teaches wherein the temperature drift is compensated using measurements at least two or more temperatures for two or more angles including an ambient temperature and at least the maximum operating temperature; see [0005], [0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of prior to the heating or cooling of the stationary sensor unit to the calibration sensor temperature, capturing at least one initial rotational angle position value at at least one of the first predefined rotational angle position and the second predefined rotational angle position at the initial sensor temperature as taught in Bonato into Wolf in order to gain the advantage of compensating for temperature drift with temperature calibrations performed at multiple temperatures, including the ambient temperature and at least a maximum temperature, wherein one of ordinary skill in the art would be capable of determining the number of temperatures to perform a compensation based on the desired accuracy without requiring any new or unexpected results. While Wolf calculates a deviation at 25 degrees Celsius and assumes a constant temperature drift of -3% at 150 degrees C and +1% at -40 degrees C. One of ordinary skill in the art would appreciate that temperature calibrations at additional temperatures of -40 and 150 degrees C would further increase the accuracy of the temperature correction without providing any new or unexpected results.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al. US 6,198,275 (Wolf) in view of Murokita et al. US 2008/0117992 (Murokita), and in further view of Niwa US 2006/0164075 (Niwa).

Regarding claim 24, Wolf fails to teach wherein, the heating and/or cooling device comprises at least one electric wire which is configured to generate heat when a current is applied thereto.
Niwa teaches wherein, the heating and/or cooling device comprises at least one electric wire which is configured to generate heat when a current is applied thereto (heating wires are used wherein one of ordinary skill in the art appreciates such heating is resistive heating by applying a current through it; see paras. [0117], [0134]-[0135]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein, the heating and/or cooling device comprises at least one electric wire which is configured to generate heat when a current is applied thereto as taught in Niwa into Wolf in order to gain the advantage of inexpensive materials in the form of waters for operating as a heater which may be formed to a desired shape, can be accurately controlled by applying a current and decreases fluctuation in impedance due to temperature fluctuations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372. The examiner can normally be reached M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN L YENINAS/Examiner, Art Unit 2868